 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   LARIME TAYLOR,
                                                          Case No.: 2:19-cv-00995-JCM-NJK
11          Plaintiff(s),
                                                                        ORDER
12   v.
                                                                     (Docket No. 27)
13   LAS VEGAS METROPOLITAN POLICE
     DEPARTMENT, et al.,
14
            Defendant(s).
15
16         Pending before the Court is Plaintiff Larime Taylor’s motion for extension of time to serve
17 Defendant Officer Young. Docket No. 27. Plaintiff seeks an extension of time for which service
18 is to be completed until 60 days after discovery reveals the identity of Defendant Officer Young
19 and Plaintiff substitutes that name for the alias. Id. at 3. The Court finds Plaintiff’s motion
20 properly resolved without a hearing. See Local Rule 78-2. For good cause, the Court GRANTS
21 the motion in part. Service must be completed on Defendant Officer Young no later than
22 November 12, 2019.
23         IT IS SO ORDERED.
24         Dated: September 10, 2019
25                                                              ______________________________
                                                                Nancy J. Koppe
26                                                              United States Magistrate Judge
27
28

                                                    1
